NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 5-8, 14, 17-18, 20, and 22-23 are objected to because of informalities.
Claims 1, 5, 7, 9-13, 16-17, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 18-20 are rejected under 35 U.S.C. 101 as being unpatentable.
Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1, 6-7, 11-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 2-5, 8-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claims 3, 5-8, 14, 17-18, 20, and 22-23 are objected to because of the following informalities:  
Claims 3, 14, and 22 recite “a cache region reservation feature.” The claims should recite the cache region reservation feature.
Claim 18 recites “one or more requesters” and “the cache region reservation feature is to permit a requester to reserve a region of a cache to be written-to solely by a permitted requester and a requester is permitted to reserve a region of the cache.” The claim should recite the cache region reservation feature is to permit a requester of the one more requesters to reserve the region of the cache to be written-to solely by the permitted requester and the permitted requester is permitted to reserve the region of the cache. 
Claim 20 recites “a requester.” The claims should recite the one or more requesters.
Claims 5-7 and 23 recite “a requester.” The claims should recite the requestor.
Claims 7, 8, and 17 recite “a request to reserve a region of the cache.” The claims should recite the request to reserve the region of the cache.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9-13, 16-17, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, and 12 of copending Application No. 16/514226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by at claims 1, 5, 7, 11, and 12 of the listed patent application above.
Regarding claim 1, Application No. 16/514226 discloses: 
An apparatus comprising: 
a cache (claim 1:  a cache) and 
a controller to manage use of at least one region of the cache, the controller to (claim 1:  A controller to manage use of cache regions, the controller comprising): 
indicate availability of a cache region reservation feature (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked); 
receive a request to reserve a region of the cache from a requester (claim 1:  circuitry to read a request to lock a portion of the cache); and 
based on the requested region being permitted to be reserved by the requester, solely allow the requester to write data to at least a portion of the reserved region (claim 1:  wherein the response engine circuitry is to provide a response to grant the request based at least on the identified region being unlocked).
Regarding claim 5, Application No. 16/514226 discloses: 
The apparatus of claim 1, wherein the request to reserve a region of the cache from a requester comprises a specification of a number of sets, a number of ways, and a class of service (claim 5:  wherein the request comprises a specification of one or more of: a number of sets, number of ways, or class of service).
Regarding claim 7, Application No. 16/514226 discloses: 
The apparatus of claim 1, wherein the controller is to deny a request to reserve a region of the cache from a requester based at least on a portion of the region being locked or reserved by requester (claim 7:  when the response comprises an indication of a denied request, the indication comprises one or more of: an indication a region is locked).
Regarding claim 9, Application No. 16/514226 discloses: 
The apparatus of claim 1, wherein the cache comprises one or more of: 
a translation lookaside buffer (TLB), second level TLB, L2 TLB, L3 TLB, level-1, level-2, level-3, last level cache (LLC) (claim 1:  wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)), or decoded instruction stream cache.
Regarding claim 10, Application No. 16/514226 discloses: 
The apparatus of claim 1, comprising one or more of a server, data center, rack, or network interface and wherein the controller is used in a server, data center, rack, or network interface (claim 11:  a server, data center, rack, or network interface and wherein: the server comprises at least one memory device and at least one processor, the at least one processor to execute an application that provides the request and is to access data from the cache, the data center comprises at least one memory device and at least one processor, the at least one processor of the data center to execute a second application that provides the request and is to access data from the cache, and the network interface to transmit and receive packets that comprise data for access by the application or the second application from the cache).
Regarding claim 11, Application No. 16/514226 discloses: 
A computer-implemented method comprising: 
indicating availability of a cache region reservation feature (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked); 
receiving a request to reserve a region of the cache from a requester (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked); and 
based on the requested region being permitted to be reserved for the requester, allowing the requester to exclusively write data to the requested region (claim 1:  circuitry to read a request to lock a portion of the cache).
Regarding claim 12, Application No. 16/514226 discloses: 
The method of claim 11, comprising: 
receiving a content retention policy for the reserved region from the requester (claim 12:  wherein the request comprises a data retention policy to specify an eviction rate for content in the cache).
Regarding claim 13, Application No. 16/514226 discloses: 
The method of claim 12, wherein the content retention policy comprises a rate at which content stored in the reserved region is permitted to be evicted (claim 12:  wherein the request comprises a data retention policy to specify an eviction rate for content in the cache).
Regarding claim 16, Application No. 16/514226 discloses: 
The method of claim 11, wherein the request to reserve a region of the cache comprises a specification of a number of sets, a number of ways, and a class of service (claim 5:  wherein the request comprises a specification of one or more of: a number of sets, number of ways, or class of service).
Regarding claim 17, Application No. 16/514226 discloses: 
The method of claim 11, comprising: 
denying a request to reserve a region of the cache based at least on a portion of the region being reserved, the request does not specify a priority level that is high enough to reserve the region, or the region being locked or reserved for use by another application (claim 7:  when the response comprises an indication of a denied request, the indication comprises one or more of: an indication a region is locked).
Regarding claim 21, Application No. 16/514226 discloses: 
A system comprising: 
a server comprising (claim 11:  comprising a server): 
at least one processor (claim 11:  the server comprises at least one memory device and at least one processor); 
a cache (claim 1:  a cache); 
a memory (claim 11:  the server comprises at least one memory device and at least one processor); 
an interface to copy data from a received packet to the memory or the at least one cache (claim 11:  the network interface to transmit and receive packets that comprise data for access by the application or the second application from the cache); and 
a controller to manage use of at least one region of the cache, the controller to (claim 1:  A controller to manage use of cache regions, the controller comprising): 
indicate availability of a cache region reservation feature (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked); 
receive a request to reserve a region of the cache from a requester (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked); and 
based on the requested region being permitted to be reserved by the requester, solely allow the requester to write data to at least a portion of the reserved region (claim 1:  circuitry to read a request to lock a portion of the cache).
	Regarding claim 23, Application No. 16/514226 discloses: 
The system of claim 21, wherein the request to reserve a region of the cache from a requester comprises a specification of a number of sets, a number of ways, and a class of service (claim 5:  wherein the request comprises a specification of one or more of: a number of sets, number of ways, or class of service).

Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/514226 (reference application) and in further view of Gambino et al. (US 2020/0004603).
Regarding claim 18, Application No. 16/514226 discloses: 
A computer-readable medium, comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: 
execute an operating system, the operating system to: 
indicate availability of a cache region reservation feature to one or more requesters (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked), wherein: 
the cache region reservation feature is to permit a requester to reserve a region of a cache to be written-to solely by a permitted requester (claim 1:  the data is to identify one or more regions of the cache that are locked or available to be locked) and 
a requester is permitted to reserve a region of the cache based on a sufficient class of service specified in the request and availability of the region to be reserved (claim 1:  circuitry to read a request to lock a portion of the cache...wherein the request to lock a portion of the cache comprises a request to lock a portion of at least one of the different types of cache devices and an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)).
The addition of the claimed “execute an operating system, the operating system to” would be an obvious variant of the invention defined by the co-pending application since the operating system feature, as taught by Gambino (FIG. 1 O/S 50; [0041] the serialization processing 210 can be a component of the OS 50 of FIG. 1 and can include a lock macro 212 and an unlock macro 214. Each of the processor cores 202 can execute an instance of the OS 50 of FIG. 1 with serialization processing 210 to request or remove a locked state 215 of the lockable storage), when combined with the claims of the co-pending application would anticipate the claims of the instant application. The combination would enable an operating system to execute the claimed instructions.
Regarding claim 19, Application No. 16/514226 discloses: 
The computer-readable medium of claim 18, comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: 
configure the operating system to indicate availability of setting a cache retention policy for a reservable region of the cache by one or more requesters (claim 12:  wherein the request comprises a data retention policy to specify an eviction rate for content in the cache).
Regarding claim 20, Application No. 16/514226 discloses: 
The computer-readable medium of claim 18, wherein a cache management controller is to indicate a capability for a requester to utilize the cache region reservation feature (claim 1:  wherein the data is to identify one or more regions of the cache that are locked or available to be locked in response to a request to lock a region of the cache).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer readable medium” per se.
Applicant teaches at paragraphs [0114]-[0115] that “computer-readable medium may include a non-transitory storage medium to store logic.” The Examiner draws the Applicant’s attention to the open-ended language that the Examiner has italicized and/or bold-faced in the quoted portions above. Under the broadest reasonable interpretation, these portions encompass transitory forms of signal transmission.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), a “computer readable medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  The Examiner recommends that the Applicant amend the rejected claims to recite “non-transitory computer readable medium.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite the limitation “the reserved region” in “based on the requested region being permitted to be reserved by the requester, solely allow the requester to write data to at least a portion of the reserved region.” There is insufficient antecedent basis for this limitation in the claim. The claim limitation will be interpreted as based on the requested region being permitted to be reserved by the requester, solely allow the requester to write data to and reserve at least a portion of the to be reserved region. Claims 2-10 and 22-23 are rejected based on their dependency from rejected base claims.
Claim 7 recites “the controller is to deny a request to reserve a region of the cache from a requester based at least on a portion of the region being locked or reserved by requester.” It is not clear whether the requestor that is denied is the same requester that has a region locked or reserved. The limitation will be interpreted as different requesters for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0147989).
Regarding claim 1, Williams discloses:
An apparatus comprising: 
a cache (Fig. 1 Multi-way set associative cache memory 6) and 
a controller (Fig. 1 Processor core 4) to manage use of at least one region of the cache ([0026] Also included within the processor core 4 is a configuration coprocessor 24 storing a number of configuration registers 26. These configuration registers 26 are used to store programmable lockdown data specifying which cache ways contain any locked portions and the sizes of the locked portions within those cache ways. Thus, the configurations registers 26 form part of lockdown control circuitry in that they feed their signals to victim select circuitry (not illustrated in FIG. 1) which is responsive to the lockdown data to not linefill to cache lines indicated as being within a locked portion of a cache way), the controller to: 
indicate availability of a cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available); 
receive a request to reserve a region of the cache from a requester ([0018] in response to programmable lockdown data, selectively providing a locked portion and an unlocked portion); and 
based on the requested region being permitted to be reserved by the requester ([0032] At step 54 the way data WLi for the current way is checked to see if it indicates that the way contains any locked portion. If the way data WLi does not equal "1", then the way concerned does not contain any locked data and processing proceeds to step 56 at which the way concerned is marked as available), solely allow the requester to write data to at least a portion of the reserved region ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access).
Regarding claim 6, Williams further discloses: 
The apparatus of claim 1, wherein the request to reserve a region of the cache from a requester is written in a register (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the portion of a way is requested to be locked, the flag is set to “1”).
Regarding claim 7, Williams further discloses: 
The apparatus of claim 1, wherein the controller is to deny a request to reserve a region of the cache from a requester based at least on a portion of the region being locked or reserved by requester ([0026] the configurations registers 26 form part of lockdown control circuitry in that they feed their signals to victim select circuitry (not illustrated in FIG. 1) which is responsive to the lockdown data to not linefill to cache lines indicated as being within a locked portion of a cache way).
Regarding claim 11, Williams discloses:
A computer-implemented method comprising: 
indicating availability of a cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available); 
receiving a request to reserve a region of the cache from a requester ([0018] in response to programmable lockdown data, selectively providing a locked portion and an unlocked portion); and 
based on the requested region being permitted to be reserved for the requester ([0032] At step 54 the way data WLi for the current way is checked to see if it indicates that the way contains any locked portion. If the way data WLi does not equal "1", then the way concerned does not contain any locked data and processing proceeds to step 56 at which the way concerned is marked as available), allowing the requester to exclusively write data to the requested region ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access).
Regarding claim 12, Williams further discloses: 
The method of claim 11, comprising: 
receiving a content retention policy for the reserved region from the requester ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access; i.e. the content is retained during on going use).
Regarding claim 14, Williams further discloses: 
The method of claim 11, wherein the indicating availability of a cache region reservation feature comprises writing availability of a cache region reservation feature to a register (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available).
Regarding claim 17, Williams further discloses: 
The method of claim 11, comprising: 
denying a request to reserve a region of the cache based at least on a portion of the region being reserved, the request does not specify a priority level that is high enough to reserve the region, or the region being locked or reserved for use by another application ([0026] the configurations registers 26 form part of lockdown control circuitry in that they feed their signals to victim select circuitry (not illustrated in FIG. 1) which is responsive to the lockdown data to not linefill to cache lines indicated as being within a locked portion of a cache way).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Greenspan et al. (US 2016/0179681).
Regarding claim 2, Williams does not appear to explicitly teach while Greenspan et al. disclose: 
The apparatus of claim 1, wherein the requester comprises one or more of: 
an application ([0092] embodiments of the present disclosure can be used in other devices such as handheld devices and embedded applications), orchestrator, hypervisor, virtual machine, or container.
Williams and Greenspan et al. are analogous art because Williams teaches locking operations within cache memories and Greenspan et al. teach locking of ways in a set-associative cache.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Greenspan et al. before him/her, to modify the teachings of Williams with the Greenspan et al. teachings of requestor types in order to implement Williams’s cache lockdown control embedder applications.
Regarding claim 5, Williams does not appear to explicitly teach while Greenspan et al. disclose: 
The apparatus of claim 1, wherein the request to reserve a region of the cache from a requester comprises a specification (FIGURE 3 step 315 Receive lock request; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) of a number of sets, a number of ways, and a class of service ([0028] Some or all of the ways 145 in the cache sets 140 are lockable. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a device 120 using a lock limit, as described herein. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a single requesting agent (e.g., device 120), a group of requesting agents, or overall for the cache 125; [0019] The set-associative cache can have 200 ways that can be grouped into 4 sets of 50 ways; [0027] The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof; It would be obvious to one skilled in the art before the effective filing date of the claimed invention, that the specification of a number of ways to lock the data also includes a specification of a cache level (i.e. class of service) and a specification of a number of sets because the cache is configured such that there are one or more levels, which each have one or more sets, which each have one or more ways).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Greenspan et al. before him/her, to modify the teachings of Williams with the Greenspan et al. teachings of the specification included in the request because targeting the request to different regions within the cache would improve memory performance of the targeted locations (Greenspan et al. [0020]).  
Regarding claim 9, Williams does not appear to explicitly teach while Greenspan et al. disclose: 
The apparatus of claim 1, wherein the cache comprises one or more of: 
a translation lookaside buffer (TLB), second level TLB, L2 TLB, L3 TLB, level-1, level-2, level-3, last level cache (LLC), or decoded instruction stream cache ([0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof; [0106] The instruction cache unit 634 is further coupled to a level 2 (L2) cache unit 676; [0108] data TLB unit 672 coupled to a data cache unit 674 coupled to a level 2 (L2) cache unit 676; FIG. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Greenspan et al. before him/her, to modify the teachings of Williams with the Greenspan et al. teachings of cache configuration in order to implement Williams’s cache lockdown method with specific locations within the cache hierarchy. The combination would improve performance to the targeted cache regions (Greenspan et al. [0020]).
Regarding claim 10, Williams does not appear to explicitly teach while Greenspan et al. disclose: 
The apparatus of claim 1, comprising one or more of a server, data center, rack, or network interface and wherein the controller is used in a server, data center, rack, or network interface (FIG. 1A Processor 105 includes Cache Controller 130; [0093] In this illustrated embodiment, processor 402 includes one or more execution units 408 to implement an algorithm that is to perform at least one instruction. One embodiment may be described in the context of a single processor desktop or server system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Greenspan et al. before him/her, to modify the teachings of Williams with the Greenspan et al. teachings of servers in order to implement Williams’s cache lockdown method with specific locations within the cache hierarchy of servers. The combination would improve performance to the targeted cache regions (Greenspan et al. [0020]).
Regarding claim 16, Williams does not appear to explicitly teach while Greenspan et al. disclose: 
The method of claim 11, wherein the request to reserve a region of the cache comprises a specification (FIGURE 3 step 315 Receive lock request; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) of a number of sets, a number of ways, and a class of service ([0028] Some or all of the ways 145 in the cache sets 140 are lockable. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a device 120 using a lock limit, as described herein. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a single requesting agent (e.g., device 120), a group of requesting agents, or overall for the cache 125; [0019] The set-associative cache can have 200 ways that can be grouped into 4 sets of 50 ways; [0027] The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof; It would be obvious to one skilled in the art before the effective filing date of the claimed invention, that the specification of a number of ways to lock the data also includes a specification of a cache level (i.e. class of service) and a specification of a number of sets because the cache is configured such that there are one or more levels, which each have one or more sets, which each have one or more ways).
The motivation for combining is based on the same rational presented for rejection of claim 5.
	
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Gao et al. (US 2012/0268458).
Regarding claim 3, Williams further discloses: 
The apparatus of claim 1,...and wherein the controller is to write to a register to indicate availability of a cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available).
Williams does not appear to explicitly teach “wherein the controller is configurable to apply one of multiple retention policies to content stored in the reserved region.” However, Gao et al. disclose:
wherein the controller is configurable to apply one of multiple retention policies to content stored in the reserved region ([0018] FIG. 2 is a block diagram showing the detail of the cache controller 12 which includes a control logic unit 120 and a table 122... the contents of table 122 are not only the addresses of all the information in system memory 16, but also a lock flag and a replacement value of every line in cache 14, wherein, the lock flag is the flag identifying whether the corresponding line in cache 14 is locked. When a line is locked, the corresponding lock flag turned to "locked" to prevent the information stored in the line from being overwritten, but the information could still be accessed by the system memory. The replacement value is the judgment basis of whether the information in an unlocked line in cache 14 should be overwritten. This embodiment uses "least recently used, LRU" algorithm, to trace the access frequency of each of the plurality of information, to get a LRU displacement value; i.e., retain the information when the region is locked or use the LRU algorithm when the region is not locked)
Williams and Gao et al. are analogous art because Williams teaches locking operations within cache memories and Gao et al. teach cache line allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Gao et al. before him/her, to modify the teachings of Williams with the Gao et al. teachings of retention policies because implementing multiple retention policies for the content stored in the reserved region would enable the content to be retained when the region is locked and implement replacement policy when the content is no longer actively used and does not need to be locked. The combination would enable the information stored in the cache line to be replaced with content with higher access frequencies (Goa et al. [0018]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Gao et al. as applied to claim 3 above, and further in view of Green (US 6,044,478).
Regarding claim 4, Williams does not appear to explicitly teach while Green discloses: 
The apparatus of claim 3, wherein the register comprises one or more of: 
a model specific register (MSR) (FIG. 10 Cache-Lock MSR 228; Col 14, line 7:  The processor 200 preferably includes at least four model specific registers ( MSRs); Col 19, lines 3-23:  High level "sophisticated" commands are passed through a so-called "cache-lock" model specific register (MSR) 228. It is to be understood that that cache-lock MSR 228 may be a plurality of registers without departing from the scope of the present invention. The high level command need not reference physical addresses to lock down regions within the L1 cache 216. Rather, the high level command may pass parameters through the cache-lock MSR 228 indicating its needs (e.g. it needs a 5k byte block of RAM) to drive a microcoded engine 230. The microcoded engine 230 then sets the state bits in the cache tag 224 to Locked-Valid for a 5K byte block of memory within the L1 cache 216), memory-mapped I/O (MMIO), one or more memory type range registers (MTRRs), a memory region, or one or more register files.
Williams, Gao et al., and Green are analogous art because Williams teaches locking operations within cache memories; Gao et al. teach cache line allocation; and Green teaches a method of caching that permits finely granular, programmable regions to be locked-down.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams, Gao et al., and Green before him/her, to modify the combined teachings of Williams and Gao et al. with Green’s teachings of model specific registers because model specific registers are used to control hardware and software-related features of the cache such as programming/locking regions for cache line/sectors on a finely granular basis (Green Col 19, line 43). The combination would relieve the programmer of setting individual lock status/valid bits for each cache line/sector (Green Col 19, line 21).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Gambino (US 2020/0004603).
Regarding claim 8, Williams does not appear to explicitly teach while Gambino discloses:
The apparatus of claim 1, wherein the controller is to deny a request to reserve a region of the cache based at least on data associated with the requester not having a priority level to reserve the region ([0052] priorities can be assigned to tasks represented in the lock waiting list (CPU_WAIT_LIST), and lock granting may be performed by selecting the highest priority entry in the lock waiting list (CPU_WAIT_LIST). In some embodiments, lower priority tasks that have been waiting in the lock waiting list (CPU_WAIT_LIST) may be granted a priority increase as the lower priority tasks age within the lock waiting list (CPU_WAIT_LIST) to ensure that the lower priority tasks are serviced. Other weighting and CPU selection options from the lock waiting list (CPU_WAIT_LIST) are contemplated; i.e., when a high priority request is waiting, a lower priority request does not have the priority level (high) to lock the region).
Williams and Gambino are analogous art because Williams teaches locking operations within cache memories and Gambino teaches memory lock serialization in a multi-processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Gambino before him/her, to modify the teachings of Williams with Gambino’s teachings of lock priorities because enabling requestors to lock cache regions based on priority would prevent a frenzy of multiple requestors attempting to get the lock when it becomes available (Gambino [0052]) thereby increasing system performance (Gambino [0028]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 11 above, and further in view of Glasco et al. (US 8,874,844).
Regarding claim 13, Williams does not appear to explicitly teach while Glasco et al. disclose:
The method of claim 12, wherein the content retention policy comprises a rate at which content stored in the reserved region is permitted to be evicted (Col 1, line 49:  A dynamically sized buffer eviction class is specified for the aligned intermediate data that indicates that other data stored in the cache is evicted from the cache before the aligned intermediate data is evicted from the cache. The write request including the aligned intermediate data is output with an indication of the dynamically sized buffer eviction class; Col 11, line 12:  Read or write requests are transmitted from GPC 208 to L2 cache 350…L2 cache 350 also receives read and write requests from ROP 360. L2 cache 350 includes an arbiter to select between requests received from multiple GPCs 208 and ROP 360. The requests specify an eviction class that is used to segregate the data in segregated data storage 525 and identify data that can be evicted to free up cache lines in segregated data storage 525).
Williams and Glasco et al. are analogous art because Williams teaches locking operations within cache memories and Glasco et al. teaches caching.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Glasco et al. before him/her, to modify the teachings of Williams with the Glasco et al. teachings of caching because specifying a data retention policy in the request informs the controller of the eviction priority of cache data. Once the locked content is no longer actively used and not needed for rapid access, implementing a cache eviction policy to free the cache regions would enable the cache lines to be available for use by other requestors. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 11 above, and further in view of Green.
Regarding claim 15, Williams does not appear to explicitly teach while Green discloses: 
The method of claim 14, wherein the register comprises one or more of: 
a model specific register (MSR) (FIG. 10 Cache-Lock MSR 228; Col 14, line 7:  The processor 200 preferably includes at least four model specific registers ( MSRs); Col 19, lines 3-23:  High level "sophisticated" commands are passed through a so-called "cache-lock" model specific register (MSR) 228. It is to be understood that that cache-lock MSR 228 may be a plurality of registers without departing from the scope of the present invention. The high level command need not reference physical addresses to lock down regions within the L1 cache 216. Rather, the high level command may pass parameters through the cache-lock MSR 228 indicating its needs (e.g. it needs a 5k byte block of RAM) to drive a microcoded engine 230. The microcoded engine 230 then sets the state bits in the cache tag 224 to Locked-Valid for a 5K byte block of memory within the L1 cache 216), memory-mapped I/O (MMIO), one or more memory type range registers (MTRRs), a memory region, or one or more register files.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Green before him/her, to modify the teachings of Williams with Green’s teachings of model specific registers because model specific registers are used to control hardware and software-related features of the cache such as programming/locking regions for cache line/sectors on a finely granular basis (Green Col 19, line 43). The combination would relieve the programmer of setting individual lock status/valid bits for each cache line/sector (Green Col 19, line 21).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Gambino.
Regarding claim 18, Williams discloses:
A computer-readable medium, comprising instructions stored thereon, that if executed by one or more processors ([0026] the data processing system 2 of FIG. 1 operates to execute program instructions to perform data processing operations upon data values. These program instructions and data values are stored within the cache memory 6 and the main memory 8), cause the one or more processors to: 
...indicate availability of a cache region reservation feature to one or more requesters (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available), wherein: 
the cache region reservation feature is to permit a requester to reserve a region of a cache to be written-to solely by a permitted requester ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access) and 
a requester is permitted to reserve a region of the cache based on a sufficient class of service specified in the request ([0005] A typical use of such lockdown mechanisms is to store performance critical instructions within a locked cache way such that when those instructions are needed they are available from the cache. Critical interrupt processing code (i.e. class of service) would be an example instructions which could be locked down within cache way so as to be rapidly available in a predictable amount of time when needed) and availability of the region to be reserved ([0032] At step 54 the way data WLi for the current way is checked to see if it indicates that the way contains any locked portion. If the way data WLi does not equal "1", then the way concerned does not contain any locked data and processing proceeds to step 56 at which the way concerned is marked as available).
Williams does not appear to explicitly teach “execute an operating system, the operating system to...” However, Gambino discloses:
execute an operating system, the operating system to (FIG. 1 O/S 50; [0041] the serialization processing 210 can be a component of the OS 50 of FIG. 1 and can include a lock macro 212 and an unlock macro 214. Each of the processor cores 202 can execute an instance of the OS 50 of FIG. 1 with serialization processing 210 to request or remove a locked state 215 of the lockable storage)... 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Gambino before him/her, to modify the teachings of Williams with Gambino’s teachings of operating system execution in order to enable an operating system to execute Williams’s cache locking instructions.
Regarding claim 19, Williams further discloses:
The computer-readable medium of claim 18, comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: 
configure the operating system to indicate availability of setting a cache retention policy for a reservable region of the cache by one or more requesters (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available; ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access; i.e., setting of a cache lock is the setting of cache retention policy).
Regarding claim 20, Williams further discloses:
The computer-readable medium of claim 18, wherein a cache management controller is to indicate a capability for a requester to utilize the cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Greenspan et al.
Regarding claim 21, Williams discloses:
A system comprising: 
...comprising: 
at least one processor (Fig. 1 Processor core 4); 
a cache (Fig. 1 Multi-way set associative cache memory 6); 
a memory (Fig. 1 Main memory  8); 
an interface to copy data from a received packet to the memory or the at least one cache ([0025] instruction fetch unit 18 fetches program instructions from the cache memory 6 and the main memory 8 and supplies these to an instruction pipeline 20 from where they are decoded by a decoder 22 to generate control signals for controlling the data path 10, 12, 14, 16 as well as other elements in the processor core 4); and 
a controller (Fig. 1 Processor core 4) to manage use of at least one region of the cache ([0026] Also included within the processor core 4 is a configuration coprocessor 24 storing a number of configuration registers 26. These configuration registers 26 are used to store programmable lockdown data specifying which cache ways contain any locked portions and the sizes of the locked portions within those cache ways. Thus, the configurations registers 26 form part of lockdown control circuitry in that they feed their signals to victim select circuitry (not illustrated in FIG. 1) which is responsive to the lockdown data to not linefill to cache lines indicated as being within a locked portion of a cache way), the controller to: 
indicate availability of a cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available); 
receive a request to reserve a region of the cache from a requester ([0018] in response to programmable lockdown data, selectively providing a locked portion and an unlocked portion); and 
based on the requested region being permitted to be reserved by the requester ([0032] At step 54 the way data WLi for the current way is checked to see if it indicates that the way contains any locked portion. If the way data WLi does not equal "1", then the way concerned does not contain any locked data and processing proceeds to step 56 at which the way concerned is marked as available), solely allow the requester to write data to at least a portion of the reserved region ([0005] It is also known to provide lockdown mechanisms within such cache memories. These lockdown mechanisms operate by loading particular data (whether that be particular instructions or particular data values) into a cache way and then marking the cache way such that data stored within it is not replaced during the on going use of the cache memory. Other data to be cached will be stored and subsequently evicted within the other cache ways, but the data within the lock cache way will remain stored within the cache and available for rapid access).
Williams do not appear to explicitly teach “a server” However, Greenspan et al. disclose:
a server (FIG. 1A Processor 105 includes Cache Controller 130; [0093] In this illustrated embodiment, processor 402 includes one or more execution units 408 to implement an algorithm that is to perform at least one instruction. One embodiment may be described in the context of a single processor desktop or server system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Williams and Greenspan et al. before him/her, to modify the teachings of Williams with the Greenspan et al. teachings of servers in order to implement Williams’s cache lockdown method with specific locations within the cache hierarchy of servers. The combination would improve performance to the targeted cache regions (Greenspan et al. [0020]).
Regarding claim 22, Williams further discloses: 
The system of claim 21, wherein the controller is to write to a register to indicate availability of a cache region reservation feature (FIG. 3 Resister 38 with way lock flags WL0...WL3; [0031] a register 38 includes as its four least significant bits flags indicating whether the four cache ways of the example implementation of FIG. 2 contain any locked portions. If the way locked flags WL0-WL3 are equal to "0" then the cache way concerned does not contain any locked portion whereas if the value is "1" then it does contain a locked portion; i.e., when the value of the flag is “0”, the cache lock is available).
Regarding claim 23, Greenspan et al. further disclose: 
The system of claim 21, wherein the request to reserve a region of the cache from a requester comprises a specification (FIGURE 3 step 315 Receive lock request; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) of a number of sets, a number of ways, and a class of service ([0028] Some or all of the ways 145 in the cache sets 140 are lockable. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a device 120 using a lock limit, as described herein. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a single requesting agent (e.g., device 120), a group of requesting agents, or overall for the cache 125; [0019] The set-associative cache can have 200 ways that can be grouped into 4 sets of 50 ways; [0027] The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof; It would be obvious to one skilled in the art before the effective filing date of the claimed invention, that the specification of a number of ways to lock the data also includes a specification of a cache level (i.e. class of service) and a specification of a number of sets because the cache is configured such that there are one or more levels, which each have one or more sets, which each have one or more ways).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137